Citation Nr: 1525336	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-22 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at Lake Cumberland Regional Hospital in Somerset, Kentucky, on September 13, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran had active service from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision issued by the VA Medical Center in Lexington, Kentucky ("VAMC Lexington"), which denied the Veteran's claim of entitlement to reimbursement of unauthorized medical expenses for an emergency room visit at Lake Cumberland Regional Hospital in Somerset, Kentucky, on September 13, 2012.  The Veteran disagreed with this decision later in September 2012.  He perfected a timely appeal in August 2013.

The Veteran was scheduled for a video conference hearing at the Louisville, Kentucky RO on January 13, 2015.  The Veteran indicated that there was good cause for not appearing for his scheduled hearing.  Therefore, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(c), (d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to payment or reimbursement of unauthorized medical expenses for an emergency room (ER) visit at Lake Cumberland Regional Hospital in Somerset, Kentucky, on September 13, 2012.  He specifically contends that he is entitled to reimbursement for the cost of medical expenses incurred during this ER visit because he was experiencing a medical emergency due to increasing back pain with difficulty breathing from a two week old injury when he went to the ER and received treatment at Lake Cumberland Regional Hospital on September 13, 2012.  He claims that he was not able to drive to the nearest VA facility (VAMC Lexington), which was 90 mile away due to waking up with increased back pain and difficulty breathing.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

An August 2013 statement of the case, a clinical tracking record, and June 2014 email correspondence reveal that an October 1, 2012, determination letter denied entitlement to reimbursement of unauthorized medical expenses for an ER visit at Lake Cumberland Regional Hospital in Somerset, Kentucky, on September 13, 2012.  The claim was denied again on May 3, 2013.  After several detailed reviews of the Veteran's VA medical expense reimbursement folder, the Board has been unable to locate copies of these determinations.  The Veteran's electronic paperless claims files in Virtual VA and Veterans Benefits Management System (VBMS) also do not contain copies of these letters.  Therefore, on remand, these determination letters should be associated with the claims file.  See 38 C.F.R. § 19.9 (2014).

The Board finds that a medical opinion, based on review of the record, would be helpful in determining whether a VA or other Federal facility/provider was feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would have not been reasonable, sound, wise, or practicable, or treatment would have been refused.  The physician also should provide an opinion as to whether the September 13, 2012, treatment at Lake Cumberland Regional Hospital was rendered in a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the determination letters dated October 1, 2012 and May 3, 2013, denying entitlement to reimbursement of unauthorized medical expenses for an ER visit at Lake Cumberland Regional Hospital in Somerset, Kentucky, on September 13, 2012.  All efforts to attempt to obtain these requested records should be documented in the claims file.  If these records cannot be located, then the Veteran and his service representative must be notified and provided an opportunity to submit these records themselves.
 
2. Thereafter, forward the claims file and a copy of this REMAND to an appropriate clinician to obtain a medical opinion.  The clinician should opine as to whether the treatment at Lake Cumberland Regional Hospital on September 13, 2012 was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The clinician also should provide an opinion as to whether a VA or other Federal facility/provider was feasibly available at the time of the treatment.  The clinician should address whether an attempt to use a VA facility ( the nearest facility, VAMC Lexington, is approximately 90 miles away) beforehand or obtain prior VA authorization for the services required would have not been reasonable, sound, wise, or practicable, or treatment would have been refused.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the clinician should explain why this is so.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's medical expense reimbursement claim.  If the determination remains unfavorable to the Veteran, then VAMC Lexington should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

